 
 
I 
112th CONGRESS
2d Session
H. R. 5489 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2012 
Mr. Reichert introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To modify and extend the suspension of duty on certain cases or containers used for electronic drawing toys, electronic games, or educational toys or devices. 
 
 
1.Certain cases or containers used for electronic drawing toys, electronic games, or educational toys or devices 
(a)In generalHeading 9902.11.90 of the Harmonized Tariff Schedule of the United States (relating to certain cases or containers to be used for electronic drawing toys, electronic games, or educational toys or devices) is amended— 
(1)in the article description, by inserting (including the zipper pull) after exterior of the case or container; and 
(2)by striking the date in the effective period column, and inserting 12/31/2016. 
(b)Effective dateThe amendments made by subsection (a) apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
 
